Citation Nr: 9921451	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	William G. Smith, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1995, the Board 
upheld the RO's denial of the veteran's claim.  The veteran filed 
a timely appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In October 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding the 
case to the Board.  In June 1997, the Board remanded this case to 
the RO for the additional development requested by the Court.  At 
that time, the Board noted the joint motion's reference to the 
issue of an increased rating for a service-connected disability 
of the left shoulder.  The matter was referred to the RO for 
appropriate action.  At this time, it is unclear what action, if 
any, the RO has performed in the adjudication of this claim.  
This matter is again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has provided no meaningful information which 
would provide a basis to refer this case to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
previously known as the Environmental Support Group, for 
clarification of any claimed stressors.  

2.  All available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.  

3.  The veteran's contention that he was involved in combat 
during his active service lacks all credibility.  

4.  The veteran served in active service during Vietnam War but 
received no awards or decorations denoting that he engaged in 
combat with the enemy and he did not engage in combat with the 
enemy.  

5.  Service records or other credible supporting evidence does 
not verify the claimed stressors.  

6.  Even if it is assumed that an alleged stressor or stressors 
in service were true, the veteran is not a credible historian as 
to his experiences in service or his subjective reactions to such 
events.  In addition, he is not a credible witness on his own 
behalf in his claim for benefits in light of multiple, material 
inconsistencies in his statements provided in the context of the 
claim for VA benefits.  

7.  The veteran's statements regarding his alleged stressful 
events during his active service are contradictory, inconsistent, 
and lack all probative weight.  As a result, no medical opinion 
relying on evidentiary assertions from the veteran could have 
probative weight.  Consequently, an additional VA evaluation to 
resolve any inconsistencies regarding the nature of any mental 
diagnosis is not warranted.  

8.  There is no diagnosis of PTSD based on a verified stressor.  

9.  The most competent medical evidence of record fails to 
diagnose the veteran with PTSD.  

10.  The veteran's statements and testimony regarding his alleged 
stressors and his subjective reactions and symptoms lack all 
probative weight and no medical opinion relying on evidentiary 
assertions from the veteran to establish a nexus between any 
current disability in service could have any probative weight.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As noted above, the veteran served on active duty from May 1969 
to November 1970.  He was assigned to D Company, 4th Battalion, 
23d Infantry, 25th Infantry Division.  Service personnel records 
and service medical records fail to reveal any indication that 
the veteran was involved in combat during his active service in 
the Vietnam War.  He is in receipt of the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the Army Commendation Medal.  The latter was awarded 
for meritorious service in connection with military operations 
against a hostile force.  However, the veteran's assignment 
record reflects that he was assigned as a cook for his entire 
military service.  Significantly, he was not awarded the Combat 
Infantryman Badge.  Service personnel records do not indicate 
that the veteran was involved in combat during his active 
service.  

The veteran filed his initial claim for post-traumatic stress 
disorder (PTSD) in March 1990.  Clinical records obtained at that 
time indicate treatment for alcoholism and PTSD.  However, it 
must be noted that clinical records do not provide a clear 
diagnosis of PTSD.  Outpatient treatment records, including 
psychological counseling, indicate that the veteran's primary 
difficulties involved his abuse of alcohol and difficulties with 
his spouse.  Little (in any) reference is made to the veteran's 
active service or any combat-related events.  At one point the 
veteran did indicate that he participated in "search-destroy" 
and engineer escort missions along with "almost daily" 
helicopter supply runs.  It was also reported that he had been 
exposed to friendly fire mortar attacks after his helicopter had 
landed.  He claimed to have seen enemy bodies and had a friend 
killed when his head was crushed by an armored personnel carrier 
during an attack.  

In February 1990, the veteran's complaints included nightmares 
and insomnia.  In March 1990, it was noted the veteran wanted to 
be hospitalized for anger, depression and tiredness.  It was 
noted that PTSD was his primary problem.  

In April 1990, the RO sent a letter to the veteran asking him to 
submit additional information concerning the traumatic events he 
experienced in Vietnam.  The letter specifically asked:  

Please give us the dates and places of your 
military assignments and your specific 
duties at each location.  Please identify 
for us the events or experiences you found 
most upsetting.  Describe the events in 
detail to include the date and place where 
the events occurred and the names of 
persons involved.  How long did the event 
last?  How destructive were they?  What was 
your role during the events?  

The letter also specifically informed the veteran, in pertinent 
part, that the RO "must have specific answers to the above 
questions in order to take further action on your claim for 
compensation."  The veteran did not respond to this request for 
information.  

The veteran was hospitalized in May 1990 for alcohol and 
polysubstance abuse.  He was diagnosed with alcohol dependence, 
polysubstance dependence, and 
a personality disorder.  It was noted that the veteran had heavy 
combat exposure in Vietnam and occasional nightmares related to 
service.  No details, however, were noted and, at that time, he 
denied that he had PTSD.  The veteran reported that he stopped 
using hallucinogens secondary to increased Vietnam flashbacks.  
In the May 1990 VA discharge summary the veteran was diagnosed as 
being alcohol and polysubstance dependent.  A personality 
disorder was also noted.  The use of amphetamines heavily in the 
mid-1970's, along with hallucinogens and PCP, was indicated.

In an August 1990 VA examination, the veteran reported some 
combat dreams since service and being "blown up" a couple of 
times with no apparent serious injuries.  He also indicated that 
he did see some of his friends killed and that this caused bad 
dreams.  A diagnosis was deferred pending a review of psychologic 
testing.  

Psychological testing was performed.  The Minnesota Multiphasic 
Personality Inventory (MMPI) profile was not valid because of the 
veteran's exaggerated responses.  In August 1990, a VA examiner 
noted "no specific military stressors-generalizations."  An 
addendum to the examination in April 1991 noted that the veteran 
did not talk about any particular item of death threatening 
situations in Vietnam and that he did not give a history that 
would be suggestive that he was entering into any such type of 
situations.  Further, he did not give a specific history of 
flashbacks as such, and there was little evidence that would 
suggest that he had PTSD, particularly in view of the invalid 
MMPI.  The diagnosis found no evidence of PTSD. 

The veteran was hospitalized at a VA Medical Center (VAMC) in 
August and September 1991 with a history of alcohol abuse, 
hepatitis, a questionable history of tuberculosis exposure, 
intervenous (IV) drug abuse, and status post head trauma in July 
1991, with mental status changes.  Auditory and visual 
hallucinations were reported.  The diagnoses included alcohol 
abuse with acute alcoholic hepatitis, Wernicke's encephalopathy, 
and mental status changes.  A October 1991 speech pathology 
evaluation resulted in diagnoses of severe language deficits, 
severe memory deficits, and reduced function of other higher 
mental functions.  A psychological evaluation performed in 
November 1991 noted an impression of alcohol abuse with dementia 
of an uncertain etiology.  An alcohol abuse disorder was also 
indicated.  In November 1991, the veteran was evaluated and found 
incompetent for VA purposes.

In a December 1991 rating determination, the veteran was found to 
be incompetent for VA purposes.  In a separate rating 
determination, he was granted nonservice-connected pension 
benefits.  

In an undated letter, the veteran's spouse stated that he had 
nightmares and reported that the veteran believed that his 
children could not be trusted because they carried grenades and 
bombs.  It was noted that the veteran and his spouse had 
separated in May of 1992.  In a second statement from a Patricia 
Balbaneda, who lived with the veteran from 1974 to 1979, it was 
noted that the veteran began to recall things from Vietnam and 
had become sullen and withdrawn.  

In an undated statement, the veteran noted that he had been 
subjected to racial harassment in Vietnam.  He claimed that a 
African-American sergeant threatened to kill him and that he 
lived in constant fear of attack from the Vietnamese and his 
fellow soldiers.  It was noted the veteran had been robbed and 
mugged more than once since his return from the war.  He claimed 
that he was ordered by his captain to perform acts with a total 
disregard for his safety and had delivered food to the men in the 
field, sometimes while they were under attack.  He contended that 
he was often ordered to start cooking fires while on patrol, 
which put him in plain view of the enemy.  

The veteran contended that on one occasion a part of his unit was 
ordered to proceed through a field and he watched while they hit 
land mines.  He claimed that two of his friends were killed.  At 
that time, the veteran did not recall the names of his friends 
who were killed.  It was contended that the veteran felt guilt 
about surviving his Vietnam experience and that he could still 
see the face of one of the soldiers that he had mistakenly shot.  

The veteran has recalled numerous stressors he associates with 
his active service in Vietnam.  At one time the veteran claimed 
that children would throw bombs and grenades at his peers while 
they begged for food.  As a result, the veteran could not trust 
children.  The veteran also claimed that he saw fellow soldiers 
cut the ears off dead enemy soldiers and string them as trophies.  
It was contended that he became involved in gang activities so he 
could "go back to the war."  

In hearing testimony in June 1992, the veteran reported 
(Transcript at page 2) that a friend of his was killed when sent 
into an area that was mined.  He stated that he harbored bad 
thoughts about his Captain, was threatened by a sergeant, and 
feared the children in the area because they would throw bombs 
(Transcript at pages 3 and 4).  It was recorded that some men in 
his group, when caught between two firing elements, were wounded, 
and that he saw men cutting off ears (Transcript at page 5).  The 
veteran's spouse reported that the veteran had problems with his 
children as well as nightmares (Transcript at pages 8, 9, 10, and 
11).  The veteran  reported thinking about Vietnam when he heard 
about gang  killings, and would feel like he was in Vietnam when 
a  "chopper" would go overhead (Transcript at page 14).  The  
veteran also expressed dissatisfaction with a prior VA  
examination (Transcript at pages 15 and 16).

The veteran's spouse, in a statement received at the time of the 
June 1992 hearing, reported marrying the veteran in 1981.  She 
noted that he had problems holding a job, getting along with 
people, and with violence.  She noted that he was not trusted 
with his children and he would threaten to kill his family 
because the Vietnamese would kill them anyway.  It was also noted 
that even though the veteran was sober since November he still 
had nightmares, anxiety attacks, and problems with society.

In a communication recounting alleged stressors in Vietnam, 
received at the time of the June 1992 hearing, it was reported 
that the veteran had problems with African-Americans during his 
service in Vietnam, having a Captain order men into unsafe areas 
where they were killed, having a friend injured when a truck in 
front of him blew up, Vietnamese children throwing grenades, 
soldiers cutting ears off dead Vietnamese, suffering a temporary 
hearing loss on the firing line during basic training, and 
feeling guilty for coming back home alive.  No specific dates, 
places or names were provided. 

Additional psychological testing was performed in July 1992.  In 
a VA form, the veteran noted that he was a field cook, exposed to 
combat all of the time, had friends killed by mine fields, and 
that he himself was almost killed on several occasions when 
grenades went off as he exited a chopper.  One stressor was said 
to be making the cooking fires before daylight, alerting the 
enemy.  He also reported racial discrimination and taking of 
trophies from "V.C." bodies.  The social worker observed that 
the veteran experienced nightmares of friends being killed in 
Vietnam with the choking of his spouse during nightmares, and 
having difficulty being around children because of the wartime 
activities of Vietnamese children.  It was noted that, due to a 
memory deficit, the veteran's spouse was present during the 
interview and assisted the veteran in answering these questions.  
The veteran appeared to be unable to participate without his 
spouse's assistance.  

The veteran reported that he started drinking alcohol as a 
teenager and a history of being attacked and brutally beaten in 
mugging attempts following his discharge from active service.  
The veteran was able to respond to most of the questions without  
having to rely on his spouse.  The veteran was unable to complete 
the MMPI testing on his own because of reading and comprehension 
difficulties.  His finished the test with the aid of his spouse 
who read the items and recorded his responses.  The testing 
results were noted to be well above the established cut-off for 
PTSD, suggesting that the veteran met the diagnostic criteria for 
PTSD.  However, the test was again found to be invalid because of 
exaggerated or distressed responses.

In a second VA psychiatric evaluation performed in July 1992, the 
veteran reiterated his previous contentions.  However, within his 
statements to the examiner the veteran denied ever having been in 
direct combat.  He also denied ever killing anyone in Vietnam and 
stated that his job as a cook was basically to feed people in the 
field.  The veteran failed to describe any specific combat 
missions and instead stated that he primarily worked as a cook.  
He did report that at one time he was in a fight with a African 
American while in service and that he had been punched under his 
left armpit so hard that he was required to receive treatment.  
He also noted other conflicts with African Americans during his 
active service.  He indicated that at one point he walked by an 
area where a car bomb had exploded and stated that this was a 
scary experience for him and that if he had been any closer he 
might have been injured.  After a detailed psychiatric 
evaluation, the veteran was diagnosed with alcoholic 
hallucinosis, an organic mood disorder, and drug and alcohol 
abuse.  PTSD was not diagnosed.  The examiner specifically noted 
that the veteran had not described any specific combat-related 
situations though he was in some danger while in a war zone.  The 
examiner concluded, however, that the stressors that the veteran 
described would not have been the type that would normally have 
produced PTSD.  It was noted that any PTSD that the veteran may 
have would be the result of his having been attacked as a 
civilian on the streets of Los Angeles.  His alcoholism and drug 
abuse were the result of characterological deficits.  It was 
noted that the veteran's organic mood disorder, which was 
"clearly nonmilitary-related," would cause a severe impairment 
in social and industrial adaptability.  

In November 1995, the Board denied the veteran's claim.  At that 
time, it was found that the veteran was not a credible historian 
and that the most comprehensive and credible medical evaluations 
of the veteran had not diagnosed PTSD based upon his experiences 
during active duty.  

In the October 1996 joint motion, the parties stated that the 
Board's decision had a "plausible basis."  Nevertheless, it was 
concluded that the case must be remanded to fulfill the duty to 
assist mandated by statute.  It was noted that while the veteran 
had informed the hearing officer conducting the June 1992 hearing 
of certain combat-related incidents, and the hearing officer was 
apparently presented with the veteran's statements, the hearing 
officer did not request specific information as to dates, places 
and names relative to the events described by the veteran.  

The joint motion, while noting that it was unclear from the 
record whether the veteran had a definite diagnosis of PTSD, 
stated that the claims file contains multiple notations of PTSD.  
It was noted that the requirement for a contemporaneous medical 
examination arises when there exists certain ambiguities 
regarding a claimant's disorder.  The parties of the joint motion 
noted that it was unclear from the record on appeal and the 
examination report whether the examiner was fully aware of the 
veteran's treatment record.  It was also noted that a VA examiner 
had recorded that the veteran did not describe any combat 
missions and that he denied ever having been in combat.  The 
joint motion stated that it was "therefore unclear," in light 
of the veteran's testimony at the June 1992 hearing and the 
statements he has presented, that the examiner was fully apprised 
of the veteran's account of his military tenure.  

The joint motion stated that the veteran should be contacted and 
requested to provide verifying information relative to his combat 
experiences, as outlined during the June 1992 hearing and the 
statement he then presented.  Because the veteran appeared to 
have limited intellectual ability due to his various mental 
conditions, the parties of the joint motion noted that any 
appropriate and available assistance should be afforded to the 
veteran.  The parties of the motion then stated, in pertinent 
part, that, if appropriate, the veteran's claim should thereafter 
be readjudicated, to include reference to the Environmental 
Support Group for clarification of any claimed stressors and 
affording to the veteran a new psychiatric examination to resolve 
any inconsistencies regarding the nature of any mental diagnosis.  

The joint motion also ordered that the VA should attempt to 
obtain any records from the Social Security Administration (SSA) 
relative to the veteran's claim for service connection for PTSD.  
It was ordered that the Board should remand the claim to the RO 
for further development as outlined above, and any other 
appropriate development of the evidence.  The Court granted the 
joint motion in October 1996.  

In a letter dated December 1996, the veteran's attorney requested 
that a copy of the joint motion for a remand be included in the 
veteran's claims file when it was returned to the RO.  The 
veteran's attorney made no reference to additional information 
regarding the veteran's claimed stressors.  In June 1997, the 
Board remanded this case to the RO for additional development.  
At that time, it was requested that the veteran, through his 
attorney, should be asked to provide the particulars (dates, 
places, and names) relevant to the stressors he described in his 
undated statement and in his hearing testimony.  It was also 
requested that the RO should attempt to collaborate, through the 
Environmental Support Group, the veteran's alleged stressors.  It 
was specifically requested that the RO should forward to the 
Environmental Support Group the veteran's response to item number 
one, the request for additional information.  

In August 1997, the RO wrote to both the veteran and his 
representative and requested they provide the particulars 
relevant to the stressors he described in his undated statement 
referenced in the copy of the Board's June 1997 remand and in his 
hearing testimony.  That month, the RO also contacted the SSA.  
In a December 1997 response, the SSA advised the RO that the 
veteran is not entitled to SSA disability benefits and is 
therefore not receiving a benefit.  He is also not receiving 
Supplemental Security Income benefits.  

No response was received from either the veteran or his attorney 
regarding the August 1997 request for additional information 
regarding the veteran's stressors.  In January 1998, an Improved 
Eligibility Report was received from the veteran's spouse, 
indicating the veteran's continued contact with the RO at the 
correct address.  In July 1998, the RO wrote to the veteran's 
spouse and the veteran's attorney and again requested that they 
provide the particulars relevant to the stressors the veteran had 
described in previous statements.  No response was received from 
the veteran, his attorney, or the veteran's spouse.  In May 1999, 
the veteran's spouse and the veteran's attorney were notified 
that his appeal was being transferred to the Board for final 
development.  At that time, the veteran was notified that he 
still could submit additional evidence concerning his appeal but 
that any additional evidence must be submitted within 90 days 
from the date of this letter, or by the date that the Board 
promulgates a decision in this case, whichever comes first.  
Again, no response was received from either the veteran, his 
spouse, or the veteran's attorney.  

II.  The Duty to Assist

The joint motion of October 1996 noted a "plausible basis" for 
the Board's November 1995 determination.  However, the parties 
also stated that the case was required to be remanded to fulfill 
the duty to assist in light of the Court's ruling in Goss v. 
Brown, 9 Vet. App. 109 (1996).  Accordingly, a critical issue in 
this case is whether the Board has fulfilled its duty to assist 
the veteran in development of his claim.  

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  While numerous VA 
psychiatric evaluations have failed to diagnose the veteran with 
PTSD, clinical records note treatment for PTSD by health care 
providers.  The Court has held that the truthfulness of evidence 
must be presumed for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In light of the clinical 
records references to PTSD and because the veteran's evidentiary 
assertions concerning the alleged stressors must be accepted as 
credible for the limited purposes of determining whether the 
claim is well grounded, the Board must find the claim of 
entitlement to service connection for PTSD is well grounded 
despite numerous VA psychiatric evaluations which have failed to 
diagnose the veteran with PTSD.  

The duty to assist includes obtaining medical records and medical 
examinations were indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
"Full compliance with the (statutory duty to assist) also 
includes VA assistance in obtaining relevant records from private 
physician when (the veteran) has provided concrete data as to 
time, place, and identity."  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  In this case, the veteran has never specified any 
documents which would support his claim.  Accordingly, the duty 
to obtain pertinent documents has been met.  

The next question to be addressed in the context of the duty to 
assist is whether the October 1996 joint motion requires the 
Board to submit this case to USASCRUR for an attempt to obtain 
evidence which would verify the veteran's alleged stressors or 
requires an additional VA evaluation, or requires both.  In 
making this determination, the Board has carefully considered 
page 16 of the joint motion which states, in pertinent part, 
that, "[i]f appropriate, the veteran's claim should thereafter 
be readjudicated, to include reference to the Environmental 
Support Group for clarification of any claimed stressors and the 
affording to [the veteran] a new psychiatric examination to 
resolve any inconsistencies regarding the nature of any mental 
diagnoses."  

The Board finds that the joint motion has not ordered the VA to 
refer the case to the appropriate authorities for attempted 
verification of alleged stressors or to obtain a new psychiatric 
examination.  Rather, the motion stated that, "if appropriate," 
such acts should be performed.  This language plainly left the 
referral to the sound discretion of the Board.  The record shows 
that neither the veteran nor his spouse has responded directly, 
or through his representative, to the numerous requests for 
additional information that would provide a reasonable basis to 
submit this case to the appropriate authorities to seek 
verification of alleged stressor events.  In light of this fact, 
the Board finds that it is not appropriate to pursue such 
development.  Absent such verification, and further in the face 
of the complete lack of credibility of the claimant, an 
examination would be a pointless waste of scarce adjudicatory and 
medical resources.  Accordingly, the Board may proceed with the 
adjudication of this claim at this time.  

In making this determination, the Board has carefully considered 
the October 1996 joint motion.  In this regard, it is important 
to note that the joint motion was very clear on the importance of 
obtaining additional information that would provide a rational 
basis to submit this claim to USASCRUR for review.  Based on the 
information currently available, there is no logical basis to 
submit this case for stressor confirmation.  The veteran has 
failed to provide the names of any of the individuals involved in 
the alleged stressful events. He also has failed to provide the 
dates and locations of these events.  As a result, there is no 
meaningful basis to submit this case for stressor verification.  
The Board must point out that in the absence of such specifics, 
it would require pure speculation to link any of his accounts 
with any information USASCRUR could provide.

The Board has considered part four of its June 1997 remand and 
the question of whether the failure to submit this case to the 
USASCRUR is a violation of the Court's determination in 
Stegall v. West, 11 Vet. App. 268 (1998).  In the June 1997 Board 
remand, the RO was requested to attempt to collaborate, through 
the USASCRUR, the veteran's alleged stressors.  It was ordered 
that the RO should forward to the USASCRUR the veteran's 
"response" to item 1 (the request for additional information) 
and his military personnel records.  Thus, part four of the 
remand was predicated on the assumption that the veteran and his 
spouse would directly, or through his representative, respond to 
the request for additional clarifying information.  This did not 
occur.  

The importance of additional information to clarify the veteran's 
stressors in order to justify submission of this case to USASCRUR 
was made clear to the veteran at the time of the October 1996 
joint motion.  The veteran has been provided a copy of the 
October 1996 joint motion, the Court's October 1996 order, the 
Board's June 1997 remand, the RO's August 1997 request for 
information, the RO's July 1998 request for information, as well 
as notice that this case was being returned to the Board in 
May 1999.  Neither the veteran nor his spouse has responded 
directly to the numerous requests for information, nor have they 
done so through his representative.  Without this information, 
submission of this case to the organization formerly referred to 
as the Environmental Support Group would be a useless gesture, 
based on information which could not possibly provide a basis to 
allow the veteran's claim, based on contentions that are not 
credible.  Accordingly, the Board does not find that there is any 
basis to return this matter under Stegall for further 
development.  

With regard to whether the veteran should receive an additional 
VA evaluation, the Board must note that the veteran has already 
had four VA psychiatric evaluations performed at VA expense to 
determine whether the veteran actually has PTSD, without result.  
The August 1990 VA psychiatric evaluation, with the April 1991 
addendum, the July 1992 VA psychiatric evaluation, as well as two 
VA psychiatric evaluations performed during two VAMC 
hospitalizations in which he underwent psychiatric evaluations to 
treat his alcohol and polysubstance dependence, failed to 
diagnose the veteran with PTSD.  An additional VA psychiatric 
evaluation, based on the fact that the veteran has failed to 
provide any additional evidence in support of his claim since the 
October 1996 joint motion, is not warranted.  As noted in 
Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the duty to 
assist in not unlimited in scope required by the VA only those 
actions which are reasonable under the circumstances involved.  
In this case, the Board has found the veteran's statements to be 
noncredible.  Accordingly, the Board finds that an additional VA 
evaluation, based on the circumstances in this case, is not 
warranted.  

The joint motion noted the Court's recognition that VA personnel 
conducting hearings have a regulatory duty to "suggest that [a] 
claimant submit evidence which he may have overlooked but which 
would be advantageous to him."  Goss, 9 Vet. App. at 114; 
Proscelle v. Derwinski, 2 Vet. App. 629, 632-633 (1992); 
Douglas v. Derwinski, 2 Vet. App. 435, 440-442 (1992) (en banc); 
38 C.F.R. § 3.103(e)(2)(1998).  In Goss, it was noted that where 
a diagnosis is not supported by the findings on the examination 
report, or the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Goss, 9 Vet. App. at 114.  
In this case, however, the Board finds that the numerous failures 
of VA evaluators to find the veteran has PTSD are supported by 
findings not only within the examination reports but also within 
the record as a whole.  The VA evaluations contain extensive 
detail and provide a "thorough and contemporaneous medical 
examination."  See Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).  Unlike the situation in Goss, the VA evaluators have 
provided an unequivocal statement that supports the conclusion 
that the veteran does not have PTSD.  In light of the numerous 
requests by the RO for additional information which would support 
the veteran's claim, including requests made before the 
October 1996 joint motion, the Board finds that the VA has 
fulfilled its duty to suggest to the veteran that he submit, or 
seek to have VA obtain, evidence which would support his claim, 
as required in Proscelle, 2 Vet. App. at 633.  Based on the 
evidence cited above, the Board finds that no additional effort 
on the part of the VA to assist the veteran in the development of 
his claim is either indicated or warranted.  In light of the 
discussion above, the Board will proceed with adjudication of the 
veteran's claim.  

III.  Entitlement to Service Connection for PTSD.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Under the provisions for direct 
service connection for PTSD, 60 Fed. Reg. 32807-32808 (1999) 
(codified at 38 C.F.R. § 3.304(f)), service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  The VA regulation was changed in June 1999 to conform to 
the Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the veteran 
in proceeding with this case at this time.  See Bernard v. Brown,  
4 Vet. App. 384 (1993).

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to have 
accepted the veteran's account of his experiences as supporting a 
diagnosis of PTSD.  Notwithstanding, as stated by the Court, 
"[j]ust because a physician or other health professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as suffering 
from PTSD does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
It is also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates with 
his active service, if the Board does not find the veteran's 
statements regarding his symptoms to be credible.

To comply with the statutory requirements of 38 U.S.C. § 7104(d) 
to provide "reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the veteran.  Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has "the 
authority to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the Court 
held that credibility can be impeached generally by a showing of:  
"interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  For oral testimony, a hearing officer 
can consider: "demeanor of the witness, the facial plausibility 
of the testimony, and the consistency of the witness testimony 
and affidavits."  For documentary evidence: "A VA adjudicator 
may properly consider internal consistence, facial plausibility, 
and consistency with other evidence submitted on behalf of the 
veteran."

The starting point for any determination with regard to PTSD is 
one or more "stressors."  The question of a "stressor" also 
bears upon credibility determinations, as certain veterans who 
"engaged in combat with the enemy" gain evidentiary 
presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(1998).  Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  The existence of a an event 
alleged as a "stressor" that results in PTSD, though not the 
adequacy of the alleged event to cause PTSD, is an adjudicative, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

What is most blatant about this record is that with each VA 
evaluation and with each statement the veteran provides an 
inconsistent account of his alleged stressors in active service.  
For example, in the August 1990 VA psychiatric evaluation, the 
veteran notes that he did see some of his friends killed.  He 
also notes that he was "blown up" a couple of times while in 
Vietnam, but apparently suffered no injuries.  In February 1990, 
an intake worker records that the veteran had participated in 
search-destroy missions.  At this time, the veteran contends that 
he was exposed to friendly fire in a mortar attack and claimed to 
have viewed enemy bodies.  However, at a VA psychiatric 
evaluation in July 1992, the veteran denied having been in any 
direct combat and denied ever killing anyone in Vietnam.  The 
veteran ignored previous references to stressors and instead 
referred to being in a fight with an African American while in 
active service and to being in an area where a car bomb had 
exploded.  Soon afterward, in a PTSD stressor report, the veteran 
claims that he was exposed to combat "all the time."  

Fact-finding is an adjudicative, not a medical question.  The 
facts of this case do not support the veteran's claim.  With each 
interview, the veteran provides a different recollection of 
events during active service.  On one occasion, the veteran 
recalls that his unit was ordered to proceed through a minefield.  
On another occasion, the veteran notes Vietnamese children 
throwing bombs and grenades at his peers.  On yet another 
occasion, he notes a grenade was set off as he exited a 
helicopter.  On a further occasion he notes a soldier allegedly 
cutting the ears of dead Vietnamese.  With each interview, the 
veteran provides a different recollection of the events alleged 
to have occurred during his active service.  This record shows an 
overwhelming pattern of inconsistency such that no rational fact-
finder could place any faith in the appellant's accounts. 

Within the October 1996 joint motion, it was noted that it was 
"unclear," in light of the veteran's testimony at the June 1992 
hearing and the statements he has presented, whether the examiner 
in July 1992 was "fully appraised" of the veteran's account of 
his "military tenure."  In this regard, it is important to note 
that the veteran's testimony at the June 1992 hearing and his 
written statements do not provide a consistent account of the 
veteran's alleged "military tenure."  Further, the Board has 
been unable to find any consistency in any of his statements to 
the VA.  With each recollection, the events that are alleged to 
have occurred in the miliary alter extensively.  Consequently, 
the Board must find that the VA psychiatric evaluator of 
July 1992 could not possibly have been fully appraised of the 
veteran's accounts of his military tenure for with each statement 
the veteran's account changes.  The veteran's miliary experience 
as a cook is not consistent with his most recent recollections of 
his military tenure.  In fact, his most recent recollections of 
his military tenure are not consistent with his previous 
recollections of his military tenure nor are they likely to be 
consistent with his future recollections of his military tenure.  
The fundamental problem presented here is not whether the 
examiner was fully apprised of events during the claimant's 
"military tenure," but whether any fact finder could believe 
him.   The Board finds that ordering a further examination would 
be pointless since it could not restore the appellant's lost 
credibility.

Under the framework established in Zarycki, the Board must make 
an explicit determination as to whether the veteran engaged in 
combat with the enemy.  The record in this case, based on a 
review of the veteran's service personnel records, the veteran's 
statements, and a review of all the evidence of record, would 
clearly support the conclusion that there is no corroboration 
that the veteran ever engaged in combat with the enemy.  The 
veteran's inconsistent statements and his service personnel 
records support this determination.  The veteran himself, within 
the July 1992 VA psychiatric evaluation, explicitly stated that 
he was not in direct combat.  

Where the record does not reflect evidence that the claimant 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, can not as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the claimed 
in[-]service event actually occurred" can not be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  This means that other "credible supporting 
evidence from any source" must be provided.  Cohen, 10 Vet. App. 
at 147. 

The veteran contends that he witnessed friends being killed, but 
is unable to provide the names of the servicemen involved.  He 
has failed to provide the date this event occurred.  In his 
outpatient treatment records and his hospitalization reports, 
little reference is made to any of these alleged stressors.  The 
Board finds that the claimant's silence when confronted with the 
expressed obligation following the joint motion on repeated 
occasions to provide such specifics is telling evidence itself.  
Hence, the evidence is of insufficient probative value to 
establish that the claimed stressors occurred or that the 
evidence supporting its occurrence is in equipoise.

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a "stressor" existed and, 
more importantly, the Board had not expressly found that the 
claimant lacked credibility.  In this case, the Board finding is 
precisely that the vagueness and inconsistencies in the veteran's 
account demonstrate that the veteran wholly lacks credibility as 
to his evidentiary assertions made in the context of the claim 
for service connection for PTSD.  Moreover, there is no 
corroboration of the stressor by any other source and the 
veteran's accounts of the events are lacking in the necessary 
detail to enable VA to attempt to confirm the event.  

Accordingly, it is concluded that, while the veteran has been 
indicated by some sources to carry a diagnosis that includes 
PTSD, such a diagnosis is based on stressors that the Board finds 
are not credible.  Hence, it would not be profitable to obtain 
additional medical evidence in view of the absence of a confirmed 
stressor.  Where establishing critical facts depends upon the 
credibility of the claimant, a medical opinion can carry no 
probative value if the claimant has no credibility.  Accordingly, 
while the Board has reviewed, in detail, the medical evidence of 
record, including those records that indicate PTSD, the Board 
must find that these medical opinions carry no probative value 
because the claimant's account of his alleged stressors are not 
credible. 

The VA has fulfilled the duty to assist the veteran in an attempt 
to confirm his stressor, without results.  The veteran has not 
provided any additional information from which meaningful 
research can be performed.  Further, his own statements regarding 
the alleged stressor in service, based on the evidence cited 
above, is found not credible and clearly contradicted by previous 
statements.  As a result, under Cohen, 10 Vet. App. at 147, the 
claim must be denied.  

In light of the foregoing, the Board concludes the preponderance 
of the evidence is against the claim for service connection for 
PTSD.  Although the veteran is entitled to the benefit of the 
doubt when the evidence supporting a grant of his claim and the 
evidence supporting a denial of the claim are in an approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the overwhelming preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  As stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  A 
"properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim necessarily 
precludes the possibility of the evidence also being in 
approximate balance." Id. at 58.  In this case, for reasons 
cited above, the preponderance of the evidence is against the 
claim. 



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

